





Exhibit 10.1


CROCS, INC.
CHANGE IN CONTROL PLAN
(As Amended and Restated Effective as of September 29, 2018)




ARTICLE I
PURPOSE, ESTABLISHMENT AND APPLICABILITY OF THE PLAN


1.1    Establishment of the Plan


Crocs, Inc. (the “Company”) established this Change in Control Plan (the “Plan”)
effective as of June 13, 2013, and amended and restated the Plan effective as of
March 2014 and effective as of September 29, 2018 (the “Effective Date”).
1.2    Purpose of the Plan


The Plan is intended to ensure that the Company will have the continued
dedication of certain key employees of the Company, notwithstanding the
possibility or occurrence of a Change in Control (as defined below), to diminish
the distraction of such employees that may occur by virtue of the personal
uncertainties and risks created by a potential or actual Change in Control, to
encourage such employees’ full attention and dedication to the Company currently
and in the event of any potential or actual Change in Control, and to provide
such employees with compensation and benefits arrangements upon a Change in
Control that are competitive with those of other peer corporations.
1.3    Applicability of the Plan


Subject to the terms of the Plan, the benefits provided by the Plan shall be
available to all those Employees who, on or after the Effective Date, have
entered into a Participation Agreement.
1.4    Contractual Right to Benefits


The Plan establishes and vests in each Participant (as defined below) a
contractual right to the benefits to which the Participant is entitled pursuant
to the terms and conditions thereof, enforceable by the Participant against the
Company.


ARTICLE II
DEFINITIONS


Whenever used in the Plan, the following terms shall have the meanings set forth
below.
(a)“Affiliate.” When used with respect to any Person, any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such Person.


(b)“Annual Bonus.” An amount equal to the greater of (i) the Participant’s
target annual bonus for the fiscal year during which the Change in Control
occurs and (ii) the average of the annual bonus payments actually made to the
Participant with respect to the three (3) fiscal years completed prior to the
fiscal year during which the Change in Control occurs (or, if the Participant
was not employed during all three (3) of such fiscal years, the number of fiscal
years in which the Participant was employed).


(c)“Base Salary.” An amount equal to the Participant’s gross annual base salary
at the rate in effect immediately prior to a Change in Control.


(d)“Board.” The Board of Directors of the Company.


(e)“Cause.” With respect to any Participant: (i) the Participant’s conviction
of, or guilty or no contest plea to, any felony; (ii) any act of fraud by the
Participant related to or connected with the Participant’s employment by the
Company; (iii) the Participant’s material breach of his or her fiduciary duty to
the Company; (iv) the Participant’s gross negligence or gross misconduct in the
performance of duties reasonably assigned to the Participant which causes
material harm to the Company; (v) any willful violation by the Participant of
the Company’s codes of conduct or other rules or policies of the


1

--------------------------------------------------------------------------------





Company; or (vi) any entry of any court order or other ruling that prevents the
Participant from performing his or her material duties and responsibilities
hereunder.


(f)“Change in Control.” A Change in Control of the Company shall be deemed to
have occurred as of the first day that any one or more of the following
conditions have been satisfied:


(i)An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty-five percent (35%) or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following acquisitions of Outstanding Company Common
Stock and Outstanding Company Voting Securities: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company, or (4) any acquisition by any Person pursuant to a
transaction that complies with clauses (A), (B) and (C) of Section 2(f)(iii); or


(ii)During any consecutive twenty-four (24) month period, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual who becomes a member of the Board subsequent to
such period whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board; but, provided, further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or
(iii)The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Business Combination”); excluding, however, such a Business Combination
pursuant to which


(A)all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination shall beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be,


(B)no Person (other than any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company or such
corporation resulting from such Business Combination) shall beneficially own,
directly or indirectly, thirty-five percent (35%) or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, except to the extent that such ownership existed with respect to the
Company prior to the Business Combination, and


(C)at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination shall have been members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or


(iv)Approval by stockholders of a complete liquidation or dissolution of the
Company.


(g)“Change in Control Benefits.” The benefits described in Section 4.1 that are
provided to qualifying Participants under the Plan.




2

--------------------------------------------------------------------------------





(h)“COBRA.” The health continuation provisions set forth in Code Section 4980B
or Part 6 of Subtitle B of Title I of ERISA.


(i)“Code.” The Internal Revenue Code of 1986, as amended from time to time.


(j)“Company.” Crocs, Inc. and any successor thereto.


(k)“Company-Paid Coverage.” The benefits coverage described in Section 4.1.3.


(l)“Compensation Committee.” The Compensation Committee of the Board.


(m)“Disability.” Either (i) any severe medically determinable physical
impairment that renders the Participant unable to function, such as the
Participant’s being in a coma, from which a physician with relevant and
appropriate expertise has given his medical opinion that the Participant will
not recover within six (6) months; or (ii) the Participant’s inability because
of mental or physical illness or incapacity, whether total or partial, to
perform the Participant’s duties for a continuous period of one hundred and
twenty (120) days, or for shorter periods aggregating one hundred and twenty
(120) days out of any one hundred and eighty (180) day period.


(n)“Employee.” Any full-time employee of the Company.


(o)“ERISA.” The Employee Retirement Income Security Act of 1974, as amended from
time to time.


(p)“Good Reason.” The existence of any one or more of the following conditions
without the Participant’s written consent:


(i)the Company’s assignment to the Participant of any duties inconsistent in any
material negative respect with the Participant’s authority, duties or
responsibilities as in effect immediately prior to the Change in Control, or any
other action by the Company that results in a material diminution in such
authority, duties or responsibilities or as a result of which the Participant no
longer has the authority, duties or responsibilities substantially equivalent to
(or better than) the Participant’s authority, duties or responsibilities
immediately prior to the Change in Control;


(ii)a material reduction by the Company in the Participant’s base salary, as
determined by taking into account the base salary in effect immediately prior to
the Change in Control (and as may have been increased after the date of the
Change in Control); for the avoidance of doubt, the reduction of the
Participant’s base salary by more than ten percent (10%) in the aggregate in any
two (2) year period shall be deemed a material reduction for purposes of this
clause (ii);


(iii)a material reduction by the Company in the Participant’s target bonus
opportunity and/or target long-term incentive opportunity, as determined by
taking into account each opportunity in effect immediately prior to the Change
in Control (and as may have been increased after the date of the Change in
Control); for the avoidance of doubt, the reduction of the Participant’s target
bonus opportunity by more than ten percent (10%) in the aggregate in any two
(2) year period and/or the reduction of the Participant’s target long-term
incentive opportunity by more than ten percent (10%) in the aggregate in any two
(2) year period shall be deemed a material reduction for purposes of this
clause (iii);


(iv)a requirement by the Company that the Participant be based at any office or
location more than fifty (50) miles from the Company’s principal office
immediately prior to the Change in Control; or


(v)the material breach by the Company of the Plan.


Notwithstanding any other provision of the Plan to the contrary, a Participant
shall not be deemed to have terminated his or her employment for Good Reason
unless (i) the Participant notifies the Company in writing of the condition that
the Participant believes constitutes Good Reason within ninety (90) days of the
initial existence thereof (which notice specifically identifies such condition
and the details regarding its existence), (ii) the Company fails to remedy such
condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (iii) the Participant terminates employment
with the Company (and its Subsidiaries and Affiliates) within sixty (60) days
after the end of the Remedial Period. The failure by the Participant to include
in the notice any fact or circumstance that contributes to a showing of Good
Reason shall not waive any right of the Participant hereunder or preclude the
Participant from asserting such fact or circumstance in enforcing his or her
rights hereunder.
(q)“Participant.” An individual who qualifies as such pursuant to Section 3.1.


3

--------------------------------------------------------------------------------







(r)“Participation Agreement.” The Participation Agreement in substantially the
form attached hereto as Annex A, executed by and between the Participant and the
Company as a condition to the Participant’s receipt of the Change in Control
Benefits.


(s)“person.” Any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization,
governmental authority or any other entity.


(t)“Plan.” The Crocs, Inc. Change in Control Plan.


(u)“Pro Rata Annual Bonus Amount” means an amount equal to the annual bonus the
Participant would have received for the fiscal year of the Participant’s
termination of employment but for the fact that such termination occurred, as
determined by the Compensation Committee, multiplied by a fraction the numerator
of which is the number of days the Participant was employed by the Company
during such fiscal year and the denominator of which is 365.


(v)“Release.” The release of claims described in Section 3.3 and in
substantially the form of the Separation Agreement and General Release attached
hereto as Annex B, which must be executed (and not revoked) by the Participant
as a condition to receiving a Severance Payment and Company-Paid Coverage.


(w)“Section 409A.” Code Section 409A, and the rules and regulations issued
thereunder.


(x)“Severance Payment.” The payment of cash severance compensation as provided
in Section 4.1.2.


(y)“Severance Payment Percentage.” For each Participant, the Severance Payment
Percentage set forth in such Participant’s Participation Agreement.


(z)“Subsidiary.” Any corporation in which the Company, directly or indirectly,
holds a majority of the voting power of such corporation’s outstanding shares of
capital stock.


ARTICLE III
ELIGIBILITY


3.1    Participation


The Company shall notify each eligible Employee of his or her selection for
participation in the Plan by providing a Participation Agreement setting forth
the Severance Payment Percentage for the eligible Employee and such other terms,
provisions and conditions not inconsistent with the Plan as shall be determined
by the Compensation Committee. Participation shall be effective upon an eligible
Employee’s delivering a properly signed Participation Agreement. Notwithstanding
the foregoing, a Participant shall not be entitled to receive Change in Control
Benefits (or any other benefits under the Plan) if the Participant has entered
into an agreement with the Company that provides for benefits similar to the
Change in Control Benefits in the event of a Change in Control, unless such
agreement or the Participant’s Participation Agreement specifically provides
otherwise.
3.2    Duration of Participation


A Participant shall cease to be a Participant in the Plan as a result of an
amendment or termination of the Plan complying with Article VI or when the
Participant ceases to be an Employee, other than under circumstances that
entitle the Participant to Change in Control Benefits.
3.3    Release


A Participant’s right to receive the Severance Payment and the Company-Paid
Coverage is subject to and contingent upon the Participant’s timely execution,
without subsequent revocation, of a Release. To be timely, the Release must
become effective (i.e., the Participant must sign it and any revocation period
must expire without the Participant’s revoking the Release) within sixty
(60) days, or such shorter period specified in the Release, after the
Participant’s date of termination of employment. If the Release does not become
effective within such time period, then the Participant shall not be entitled to
the Severance Payment or the Company-Paid Coverage.


4

--------------------------------------------------------------------------------





ARTICLE IV
CHANGE IN CONTROL BENEFITS


4.1    Change in Control Benefits


A Participant shall be entitled to receive the following Change in Control
Benefits:
4.1.1    In the event a Participant is continuously employed as an Employee
until a Change in Control:


(a)All outstanding equity-based awards granted to the Participant under any
applicable equity compensation plans of the Company as in effect immediately
prior to the Change in Control (including but not limited to grants of
nonqualified stock options and restricted stock unit awards) that become
exercisable, vested or payable based on continued service shall immediately
become fully vested and exercisable or payable if within two (2) years following
a Change in Control a Participant’s employment is terminated by the Company
without Cause or by the Participant for Good Reason, and any amounts so payable
shall be paid within thirty (30) days following such termination of employment,
provided that if an award provides deferred compensation subject to
Section 409A, such award will be paid at the same time and in the same form as
it would have been paid had such termination of employment not occurred.
Notwithstanding the foregoing, any such awards that are not continued, assumed,
substituted for or replaced by the Company upon the Change in Control shall
immediately become fully vested and exercisable or payable as of the date of the
Change in Control, and any amounts so payable shall be paid within thirty
(30) days following the Change in Control, provided that if an award provides
deferred compensation subject to Section 409A, such award will be paid at the
same time and in the same form as it would have been paid had no Change in
Control occurred.


(b)All outstanding equity-based awards granted to the Participant under any
applicable equity compensation plans of the Company as in effect immediately
prior to the Change in Control that are eligible to become vested or payable (or
that provide for accelerated vesting or payment) upon the attainment of
specified performance goals shall be converted, without pro-ration, into that
number of restricted stock units equal to the number of shares that would have
been payable had the performance goals been attained at the target performance
level, such restricted stock units to become vested and payable upon completion
of the applicable performance period and any further service-based vesting
period relating to such award, subject to the Participant’s continued
employment, provided that such restricted stock units shall immediately become
fully vested or payable if within two (2) years following a Change in Control
the Participant’s employment is terminated by the Company without Cause or by
the Participant for Good Reason, and any amounts so payable shall be paid within
thirty (30) days following such termination of employment, provided that if an
award provides deferred compensation subject to Section 409A, such award will be
paid at the same time and in the same form as it would have been paid had such
termination of employment not occurred. Notwithstanding the foregoing, any such
restricted stock units that are not continued, assumed, substituted for or
replaced by the Company upon the Change in Control shall immediately become
fully vested and exercisable or payable as of the date of the Change in Control,
and any amounts so payable shall be paid within thirty (30) days following the
Change in Control; provided that if an award provides deferred compensation
subject to Section 409A, such award will be paid at the same time and in the
same form as it would have been paid had no Change in Control occurred.


4.1.2    If within two (2) years following a Change in Control a Participant’s
employment is terminated by the Company without Cause or by the Participant for
Good Reason, then, subject to Sections 3.1, 3.3, 4.3 and 4.4, the Participant
will be paid an amount in cash equal to (i) the Pro-Rata Annual Bonus Amount and
(ii) the product obtained by multiplying the Participant’s Severance Payment
Percentage times the sum of (a) the Participant’s Base Salary plus (b) the
Participant’s Annual Bonus.


4.1.3    If within two (2) years following a Change in Control a Participant’s
employment is terminated by the Company without Cause or by the Participant for
Good Reason, then, subject to Sections 3.1, 3.3, 4.3 and 4.4, and to the extent
the Participant and the Participant’s spouse and dependent children properly
(and timely) elect COBRA continuation coverage under the Company’s group health
plans, the Company shall reimburse the Participant for the proportionate cost of
the premiums due for such coverage, as determined by the cost ratio policy for
the Company’s Employees in effect from time to time, for a period beginning on
the Participant’s termination date and ending on the earliest to occur of
(a) the date on which the Participant is no longer entitled to COBRA
continuation coverage under the Company’s group health plans, and (b) the
expiration of eighteen (18) months from the Participant’s termination date;
provided, however, that notwithstanding the foregoing or any other provision in
the Plan to the contrary (including, without limitation, Section 6.2), the
Company may unilaterally amend this Section 4.1.3 or eliminate the benefit
provided hereunder to the minimum extent it reasonably deems necessary to avoid
the imposition of excise taxes, penalties or similar charges on the Company or
any of its Subsidiaries or Affiliates, including, without limitation, under Code
Section 4980D.




5

--------------------------------------------------------------------------------





4.2    Method of Payment


4.2.1    Any cash payment to which a Participant becomes entitled pursuant to
Section 4.1.2 (other than the Pro Rata Annual Bonus Amount) shall be paid to the
Participant in a lump sum within ten (10) days after the Participant’s Release
becomes effective or, if later, on the date of the Change in Control; provided,
however, that if the maximum period during which the Participant can consider
and revoke the Release begins in one calendar year and ends in the subsequent
calendar year, then such lump sum payment shall be made in the subsequent
calendar year, but in any event, no later than March 15 of such calendar year.
The Pro Rata Annual Bonus Amount, if any, will be paid to the Participant at the
same time as other annual bonuses are paid with respect to the applicable fiscal
year.


4.2.2    Any reimbursements to which a Participant becomes entitled pursuant to
Section 4.1.3 shall be paid to the Participant no later than the last day of the
calendar month immediately following the calendar month in which the premiums to
which such reimbursements relate are paid to the Company or the Company’s COBRA
administrator, as applicable; provided, however, that the first such
reimbursement shall be made within ten (10) days after the Release becomes
effective or, if later, on the date of the Change in Control, and shall include
all such reimbursements as may relate to periods prior to such date; and
provided, further, that if the maximum period during which the Participant can
consider and revoke the Release begins in one calendar year and ends in the
subsequent calendar year, then the first such reimbursement shall be made in the
subsequent calendar year, but in any event, no later than March 15 of such
calendar year.


4.2.3    If a Participant dies after becoming eligible for a cash Severance
Payment and executing the Release but before payment of the cash Severance
Payment, the cash Severance Payment (other than the Pro Rata Annual Bonus
Amount) will be paid to the Participant’s estate in a lump sum and the Pro Rata
Annual Amount, if any, will be paid at the time provided in Section 4.2.1,
provided that the executive or representative of the Participant’s estate (or
any other authorized person) does not revoke the Release prior to the end of the
revocation period. If a Participant dies after becoming eligible for a cash
Severance Payment but before executing the Release, no Severance Payment or
Company-Paid Coverage with respect to the Participant will be payable under the
Plan, unless the executor or representative of the Participant’s estate executes
a Release, which Release becomes effective (i.e., the executor or representative
has signed the Release and any revocation period has expired without the
executor’s or representative’s revoking the Release) no later than March 8 of
the calendar year immediately following the calendar year in which the
Participant’s employment terminates. Notwithstanding Section 3.3 or 4.2.1 or any
other provision in the Plan to the contrary, solely for purposes of the
immediately preceding sentence, the period during which the executor or
representative may consider the Release shall end on March 1 of the calendar
year immediately following the calendar year in which the Participant’s
employment terminates and payment shall be made in such subsequent calendar year
(and on or before March 15 thereof).


4.2.4    All payments and reimbursements under this Plan will be net of amounts
withheld with respect to taxes, offsets or other obligations.


4.3    Limitation on Payments Under Certain Circumstances


(a)Notwithstanding any other provision of the Plan, in the event that the
Participant becomes entitled to receive or receives any payments, options,
awards or benefits (including, without limitation, the monetary value of any
non-cash benefits and the accelerated vesting of stock awards) under the Plan or
under any other plan, agreement or arrangement with the Company, any person
whose actions result in a Change in Control or any person affiliated with the
Company or such person (collectively, the “Payments”), that may separately or in
the aggregate constitute “parachute payments” within the meaning of Code
Section 280G and the Treasury regulations promulgated thereunder
(“Section 280G”) and it is determined that, but for this Section 4.3(a), any of
the Payments will be subject to any excise tax pursuant to Code Section 4999 or
any similar or successor provision (the “Excise Tax”), the Company shall pay to
the Participant either (i) the full amount of the Payments or (ii) an amount
equal to the Payments reduced by the minimum amount necessary to prevent any
portion of the Payments from being an “excess parachute payment” (within the
meaning of Section 280G) (the “Capped Payments”), whichever of the foregoing
amounts results in the receipt by the Participant, on an after-tax basis (with
consideration of all taxes incurred in connection with the Payments, including
the Excise Tax), of the greatest amount of Payments notwithstanding that all or
some portion of the Payments may be subject to the Excise Tax. For purposes of
determining whether the Participant would receive a greater after-tax benefit
from the Capped Payments than from receipt of the full amount of the Payments
and for purposes of Section 4.3(c) (if applicable), the Participant shall be
deemed to pay federal, state and local taxes at the highest marginal rate of
taxation for the applicable calendar year.


(b)All computations and determinations called for by Sections 4.3(a) and 4.3(c)
shall be made and reported in writing to the Company and the Participant by a
third-party service provider selected by the Company (the “Tax Advisor”), and
all such computations and determinations shall be conclusive and binding on the
Company and the Participant. For purposes of


6

--------------------------------------------------------------------------------





such calculations and determinations, the Tax Advisor may rely on reasonable,
good faith interpretations concerning the application of Code Sections 280G and
4999. The Company and the Participant shall furnish to the Tax Advisor such
information and documents as the Tax Advisor may reasonably request in order to
make the required calculations and determinations. The Company shall bear all
fees and expenses charged by the Tax Advisor in connection with its services.


(c)In the event that Section 4.3(a) applies and a reduction is required to be
applied to the Payments thereunder, the Payments shall be reduced by the Company
in a manner and order of priority that provides the Participant with the largest
net after-tax value; provided that payments of equal after-tax present value
shall be reduced in the reverse order of payment. Notwithstanding anything to
the contrary herein, any such reduction shall be structured in a manner intended
to comply with Section 409A.


4.4    Forfeiture of Change in Control Benefits


Notwithstanding any other provision of the Plan to the contrary, if it is
determined by the Company that a Participant has violated the Company’s code of
conduct or code of ethics or violated any restrictive covenants contained in the
Participant’s general waiver and release or any other restrictive covenants
contained in any other Company plan or program or agreement between the Company
and the Participant, the Participant shall be required to repay to the Company
an amount equal to the economic value of all amounts already paid or provided to
the Participant under the Plan and the Participant shall forfeit all other
entitlements under the Plan. Additional forfeiture provisions may apply under
the Plan or other agreements between the Participant and the Company, and any
such forfeiture provisions shall remain in full force and effect.
4.5    Voluntary Resignation; Termination for Cause
If (a) the Participant’s employment terminates by reason of the Participant’s
voluntary resignation other than for Good Reason, (b) the Company terminates the
Participant for Cause, or (c) a Participant’s employment terminates for any
reason prior to the occurrence of a Change in Control (other than under
circumstances that entitle the Participant to Change in Control Benefits), then
the Participant shall not be entitled to receive Change in Control Benefits
under the Plan and shall be entitled only to those benefits (if any) as may be
available under the Company’s then existing benefit plans and policies at the
time of such termination.
4.6    Disability; Death


If the Participant’s employment terminates by reason of the Participant’s death,
or in the event the Company terminates the Participant’s employment following
his or her Disability, the Participant shall not be entitled to receive
severance or other benefits under the Plan and shall be entitled only to those
benefits (if any) as may be available under the Company’s then existing benefit
plans and policies at the time of such termination.
ARTICLE V
SUCCESSOR TO COMPANY


The Plan shall inure to the benefit of and be binding upon the Company and its
successors. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under the Plan. As used in the
Plan, the term “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform the Plan by operation of law, written agreement or otherwise.
ARTICLE VI
DURATION, AMENDMENT AND TERMINATION


6.1    Duration


The Plan shall terminate five (5) years from the Effective Date, unless (a) the
Plan is extended by the Board, (b) a Change in Control occurs while the Plan is
in effect, or (c) the Board terminates the Plan in accordance with Section 6.2.
If a Change in Control occurs while the Plan is in effect, the Plan shall
continue in full force and effect for at least two (2) years following such
Change in Control and shall not terminate or expire until after all Participants
who become entitled to any payments or benefits hereunder shall have received
such payments and benefits in full.


7

--------------------------------------------------------------------------------





6.2    Amendment or Termination


The Board shall have the discretionary authority to amend the Plan in any
respect, including as to the removal or addition of Participants, and to suspend
or terminate the Plan at any time by action of a majority of the Board, unless a
Change in Control has occurred; provided however, that no amendments to or
suspensions or terminations of the Plan that would materially adversely affect
any rights of a Participant under the Plan will be effective until the earlier
to occur of (i) twelve (12) months from the date notice of such amendment,
suspension or termination is provided to Participants or (ii) each Participant
to whom such amendment, suspension or termination applies consents in writing to
such action. If a Change in Control has occurred, the Plan and the designation
of Participants shall no longer be subject to amendment, suspension or
termination in any respect without the prior written consent of each Participant
to whom such action applies.
6.3    Procedure for Extension, Amendment or Termination


Any extension, amendment or termination of the Plan by the Board in accordance
with this Article VI shall be made by action of the Board in accordance with the
Company’s charter and by-laws and applicable law.
ARTICLE VII
MISCELLANEOUS


7.1    Default in Payment


Any payment not made within ten (10) days after it is due in accordance with the
Plan shall thereafter bear interest, compounded annually, at the prime rate from
time to time in effect at JPMorgan Chase & Co. or any successor thereto.
7.2    No Assignment


No interest of any Participant or spouse of any Participant or any other
beneficiary under the Plan, or any right to receive payment hereunder, shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind, nor may such
interest or right to receive a payment or distribution be taken, voluntarily or
involuntarily, for the satisfaction of the obligations or debts of, or other
claims against, a Participant or spouse of a Participant or other beneficiary,
including for alimony.
7.3    Claims Process


7.3.1    Claim for Benefits. A Participant (or any individual authorized by such
Participant) has the right under ERISA and the Plan to file a written claim for
benefits. To file a claim, the Participant must send the written claim to the
Company’s Vice President of Human Resources, who shall consider the claim. If
such claim is denied in whole or in part, the Participant shall receive written
notice of the decision of the Company’s Vice President of Human Resources,
within ninety (90) days after the claim is received. Such written notice shall
include the following information: (a) specific reasons for the denial;
(b) specific reference to pertinent Plan provisions on which the denial is
based; (c) a description of any additional material or information necessary for
the perfection of the claim and an explanation of why it is needed; and
(d) steps to be taken if the Participant wishes to appeal the denial of the
claim, including a statement of the Participant’s right to bring a civil action
under Section 502(a) of ERISA upon an adverse decision on appeal. If the
Company’s Vice President of Human Resources needs more than ninety (90) days to
make a decision, he or she shall notify the Participant in writing within the
initial ninety (90) days and explain why more time is required, and how long is
needed. The Company’s Vice President of Human Resources may then take ninety
(90) more days to make a decision.


7.3.2    Appeals. The following appeal procedures give the rules for appealing a
denied claim. If a claim for benefits is denied, in whole or in part, or if the
Participant believes benefits under the Plan have not been properly provided,
the Participant (or any individual authorized by such Participant) may appeal
this denial in writing within sixty (60) days after the denial is received by
filing a written request for review with the Compensation Committee. The
Compensation Committee shall conduct a review and make a final decision within
sixty (60) days after receiving the Participant’s written request for review. If
the Compensation Committee needs more than sixty (60) days to make a decision,
it shall notify the Participant in writing within the initial sixty (60) days
and explain why more time is required and the date by which the Compensation
Committee expects to render its decision. The Compensation Committee may then
take sixty (60) more days to make a decision. If such appeal is denied in whole
or in part, the decision shall be in writing and shall include the following
information: (a) specific reasons for the denial; (b) specific reference to
pertinent Plan provisions on which the denial is based; (c) a statement of the
Participant’s right to access and receive copies, upon request and free of
charge, of all documents and other information relevant to such claim for
benefits; and (d) a statement of the Participant’s (or representative’s) right
to bring


8

--------------------------------------------------------------------------------





a civil action under Section 502(a) of ERISA. If a Participant’s claim is
denied, in whole or in part, the Participant (or any individual authorized by
such Participant) will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(within the meaning of 29 C.F.R. § 2560.503-1(m)(8)) to his or her claim.
Likewise, a Participant (or any individual authorized by such Participant) who
submits a written request to appeal a denied claim shall have the right to
submit any comments, documents, records or other information relating to the
claim that he or she wishes to provide.


7.3.3    Limitations Period. A Participant must pursue the claim and appeal
rights described above before seeking any other legal recourse regarding a claim
for benefits. If a Participant fails to complete and exhaust such claims and
appeal procedures, the Participant shall forfeit his or her right to sue in a
court of law. A Participant may not initiate legal proceedings in a court of law
more than one year after the date on which the Participant receives the
Compensation Committee’s written denial of his or her claim on appeal. Any
further review, judicial or otherwise of the Compensation Committee’s decision
on the Participant’s claim will be limited to whether, in the particular
instance, the Compensation Committee abused its discretion. In no event will
such further review, judicial or otherwise, be on a de novo basis, because the
Compensation Committee has the discretionary authority to determine eligibility
for (and the amount of) benefits and to construe and interpret the terms and
provisions of the Plan.


7.4    Effect on Other Plans, Agreements and Benefits
Except to the extent expressly set forth herein, any benefit or compensation to
which a Participant is entitled under any agreement between the Participant and
the Company or any of its Subsidiaries or under any plan maintained by the
Company or any of its Subsidiaries in which the Participant participates or
participated shall not be modified or lessened in any way, but shall be payable
according to the terms of the applicable plan or agreement. Notwithstanding the
foregoing, any benefits received by a Participant pursuant to the Plan shall be
in lieu of any severance benefits to which the Participant would otherwise be
entitled under any general severance policy or other severance plan maintained
by the Company for its management personnel and, upon consummation of a Change
in Control, Participants in the Plan shall in no event be entitled to
participate in any such severance policy or other severance plan maintained by
the Company for its management personnel.
7.5    Notice


For the purpose of the Plan, notices and all other communications provided for
in the Plan shall be in writing and shall be deemed to have been duly given when
actually delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the Company’s General Counsel at the
Company’s corporate headquarters address, and to the Participant (at the last
address of the Participant on the Company’s books and records), provided, that
all notices to the Company shall be directed to the attention of the Board with
a copy to the Secretary.
7.6    Employment Status


The Plan does not constitute a contract of employment or impose on the
Participant or the Company any obligation for the Participant to remain an
Employee or change the status of the Participant’s employment or the policies of
the Company or its Subsidiaries or Affiliates regarding termination of
employment.
7.7    Plan Administration


The Plan shall be administered by the Compensation Committee. The Compensation
Committee has all power and authority necessary or convenient to administer the
Plan, including, but not limited to, the exclusive authority and discretion to:
(a) construe and interpret the Plan; (b) decide all questions of eligibility for
and the amount of benefits under the Plan; (c) prescribe procedures to be
followed and the forms to be used by the Participants pursuant to the Plan; and
(d) request and receive from all Participants such information as the
Compensation Committee determines is necessary for the proper administration of
the Plan.
7.8    Unfunded Plan Status


The Plan is intended to be an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Section 401 of ERISA. All payments
pursuant to the Plan shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to ensure payment. No Participant or other person shall have under any
circumstances any interest in any particular property or assets of the Company
as a result of participating in the Plan. Notwithstanding the foregoing, the
Company may (but shall not be obligated to) create one or more grantor trusts,
the assets of which are subject to the claims of the Company’s creditors, to
assist it in accumulating funds to pay its obligations under the


9

--------------------------------------------------------------------------------





Plan.
7.9    Validity and Severability


The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision of the Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.10    Section 409A


(a)General. The Plan is intended to comply with the requirements of Section 409A
or an exemption or exclusion therefrom and, with respect to amounts that are
subject to Section 409A, shall in all respects be administered in accordance
with Section 409A. Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. Each payment of compensation under the Plan shall be
treated as a separate and distinct payment of compensation for purposes of
Section 409A and the right to a series of installment payments under the Plan
shall be treated as a right to a series of separated and distinct payments. All
payments to be made upon a termination of employment under the Plan may only be
made upon a “separation from service” under Section 409A. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
under the Plan.


(b)Delay of Payments. Notwithstanding any other provision of the Plan to the
contrary, if the Participant is considered a “specified employee” for purposes
of Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the Participant’s date of termination), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A that is otherwise due to the Participant under the Plan during the
six (6) month period following the Participant’s separation from service (as
determined in accordance with Section 409A) on account of the Participant’s
separation from service shall be accumulated and paid to the Participant on the
first business day after the date that is six (6) months following the
Participant’s separation from service (the “Delayed Payment Date”). The
Participant shall not be entitled to interest or any other earnings on any cash
payments so delayed from the scheduled date of payment to the Delayed Payment
Date. If the Participant dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A shall be paid to the personal
representative of the Participant’s estate on the first to occur of the Delayed
Payment Date or thirty (30) days after the date of the Participant’s death.


(c)Expense Reimbursements and In-Kind Benefits. With regard to Section 4.1.3 and
any other provision of the Plan that provides for reimbursement of expenses or
in-kind benefits, except for any expense, reimbursement or in-kind benefit
provided pursuant to the Plan that does not constitute a “deferral of
compensation,” within the meaning of Treasury Regulation Section 1.409A-1(b),
(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any calendar year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(ii) such payments shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.


7.11    Recoupment


Notwithstanding any other provisions in the Plan to the contrary, by executing a
Participation Agreement a Participant acknowledges and agrees that he or she
will be subject to recoupment policies adopted by the Company pursuant to the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other law or the listing requirements of any national securities exchange on
which the common stock of the Company is listed, to the extent such policies
apply to payments and benefits payable or paid under the Plan.
7.12    Governing Law


The validity, interpretation, construction and performance of the Plan shall in
all respects be governed by the laws of the State of Colorado, without reference
to principles of conflict of laws, except to the extent pre-empted by Federal
law.


10

--------------------------------------------------------------------------------






ANNEX A


CROCS, INC.
CHANGE IN CONTROL PLAN
PARTICIPATION AGREEMENT


To:    [Name of Participant]
Date:    [__________], 20[__]




The Board has designated you as a Participant in the Crocs, Inc. Change in
Control Plan, a copy of which is attached to this Participation Agreement (this
“Agreement”). The terms and conditions of your participation in the Plan are as
set forth in the Plan and in this Agreement. The terms defined in the Plan shall
have the same defined meanings in this Agreement. Pursuant to Section 1.4 of the
Plan, the intent of the parties is to create a contractual relationship in
respect of the benefits and terms of the Plan. As a condition to receiving
certain benefits under the Plan, you must sign a Release in the form provided by
the Company. The variables relating to your Plan participation are as follows:


Severance Payment Percentage:
[percentage from [x]% to 300% determined by the Committee]



The Change in Control Benefits are subject to forfeiture or repayment as
described in the Plan if you have violated the Company’s code of conduct or code
of ethics or violated any restrictive covenants contained in your Release or any
other restrictive covenants contained in any other Company plan or program or
agreement between you and the Company.


If you agree to participate in the Plan on these terms and conditions, please
acknowledge your acceptance by signing below. By signing below, you acknowledge
and agree that the Plan shall completely supersede and replace any and all
portions of any contracts, plans, provisions or practices pertaining to
severance entitlements owing to you from the Company, and is in lieu of any
notice requirement, policy or practice. As such, the Change in Control Benefits
described herein shall serve as your sole recourse with respect to payments and
benefits provided by the Company upon, in connection with or following a Change
in Control.


[For employees with employment agreements in place of above paragraph: If you
agree to participate in the Plan on these terms and conditions, please
acknowledge your acceptance by signing below. Those provisions relating to your
potential rights to severance pay, equity acceleration, benefits and notice
specifically arising from or in respect of a Change in Control under the
Employment Agreement dated [__________] between you and the Company shall be
deemed completely replaced and superseded by the analogous provisions of the
Plan; provided that except as specifically modified (mutatis mutandis) by the
foregoing provision, said employment agreement remains enforceable and in full
force and effect. As such, the Change in Control Benefits described herein shall
serve as your sole recourse with respect to such payments and benefits provided
by the Company upon, in connection with or following a Change in Control.]


Please return the signed copy of this Notice of Participation to:


[Officer]
Crocs, Inc.
[_______________]
[_______________]


Your failure to timely remit this signed Agreement will result in your immediate
removal from the Plan. Please retain a copy of this Agreement, along with the
Plan, for your records.


Date:
 
 
 
 
 
 
(Signature)





A- 1

--------------------------------------------------------------------------------






ANNEX B


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is by and between
______________ (“Employee”) and CROCS, INC., a Delaware corporation, and its
subsidiaries, affiliates and related entities (collectively, “Company”).
Employee and Company are individually referred to herein as a “Party” and
collectively as the “Parties.”


In consideration of the mutual promises, and the covenants, understandings, and
agreements contained herein, the Parties hereto agree as follows:
1.    Separation Date. Employee’s last day of active employment and Employee’s
termination date is _______________ 201__ (the “Separation Date). Employee will
receive Employee’s regular wages, at the current rate, no later than the next
regular pay period following the Separation Date.


2.     Separation Payments; Benefits. If Employee enters into, does not revoke,
and fully complies with the terms of this Agreement, Employee shall be entitled
to the following:


[Consideration provided or in the Company’s Change in Control Plan and related
Participation Agreement]


3.    Return of Company Property; Payment of Expenses; Social Media. (A) Any
Company property, including all equipment, computers, laptops, Company-provided
mobile devices, software, keys, I.D. card, discount card, and any confidential
Company documents, plans, reports, and other business information must be (or
have been) returned to Company. By signing below, Employee represents and
warrants that Employee will not retain any copies of confidential Company
property, whether in paper or electronic form, and that after returning all
Company property Employee will delete and finally purge any duplicate files
containing confidential Company property from any personal computer and/or
mobile device. Employee also affirms that Employee has not divulged any
proprietary or confidential information of Company and will continue to maintain
the confidentiality of such information consistent with Company’s policies and
Employee’s agreement(s) with Company and/or common law.


(B)    Employee agrees to submit appropriate receipts for business expenses
incurred through the Separation Date, and authorizes Company to deduct any
outstanding monies owed Company for damaged or lost property from the payments
set forth in Section 2 of this Agreement, as permitted by law.


(C)    Employee agrees to update all of Employee’s social media profiles on the
Separation Date to reflect that Employee is no longer an employee of Company.


4.    Review by Counsel. Employee is advised to consult with an attorney prior
to signing this Agreement.


5.    Confidentiality. (A) Employee agrees to treat the facts and circumstances
relating to Employee’s separation from employment, and the terms of this
Agreement, in a confidential manner and will not disclose such facts and
circumstances, or the terms herein, to any person, except: (i) as required by
law; (ii) in Employee’s income tax returns; (iii) to any tax or financial
advisor; (iv) to an attorney representing Employee concerning this Agreement; or
(v) as may be required to enforce this Agreement. Employee agrees that and
breach of this Section 5(A) shall constitute a material breach pursuant to
Section 19 of this Agreement.

(B)    Company agrees it will respond to inquiries concerning Employee’s former
employment only by confirming employment status, period of employment, and job
titles. Employee agrees to direct all inquiries concerning employment with
Company to its independent third party vendor, [name and contact info for
vendor].


(C)    Employee agrees not to discuss any matter concerning Company with anyone
adverse or potentially adverse to Company without the consent of Company’s Chief
Legal & Risk Officer, except as provided in Section 13 of this Agreement.
Further, if a government agency contacts Employee regarding Company, or if
Employee receives a subpoena or other court or legal process relating in any way
to Company, any present or former customer, vendor or team member, Employee
will, except as required by law or direction of such government agency,
immediately notify Company’s Chief Legal & Risk Officer and shall be available
to be interviewed concerning the subject of such contact.


6.    Non-disparagement. Employee agrees neither Employee nor anyone acting on
Employee’s behalf will make any derogatory or disparaging statement about
Company and/or its employees, with orally, in writing, via the Internet or news
media, or directly or indirectly take any action which is intended to embarrass
any of the foregoing, and acknowledges that the failure to


B- 1

--------------------------------------------------------------------------------





do so shall constitute a material breach pursuant to Section 19 of this
Agreement. For purposes of this Section 6, a derogatory or disparaging statement
is any communication, oral or written, which would cause to tend to cause the
recipient of the communication to question the business condition, integrity,
competence, fairness or good character of the person to whom or entity to which
the communication relates.


7.     Noncompetition and Nonsolicitation. (A)  For a period of one year
following your termination from employment with the Company for any reason,
Employee will not, without the prior written consent of the Company, directly or
indirectly, engage in, whether as an owner, consultant, employee, or otherwise,
(i) activities competitive with the business activities of the Company in any
state, province or like geography where the Company conducted business during
Employee’s employment with the Company (the “Territory”) or (ii) form or assist
others in forming, be employed by, perform services for, become an officer,
director, member or partner of, or participant in, or serve as a consultant or
independent contractor to, invest in or own any interest in (whether through
equity or debt securities), assist (financially or otherwise) or provide counsel
or assistance to any person or entity engaged in business that competes with the
Company in the Territory.  Notwithstanding anything in this offer letter to the
contrary, Employee may hold, purchase or otherwise acquire up to three percent
(3%) in any class of securities of a company if such securities are traded on a
national securities exchange or in the over-the-counter market so long as
Employee holds such securities as a passive investment and does not take an
active part in the management or direction of such company.
 
(B)      For a period of one year following Employee’s termination from
employment with the Company for any reason, Employee will not without the prior
written consent of the Company, directly or indirectly, solicit to hire or hire
or attempt to solicit to hire or hire, or take any other steps to cause to be
offered employment or other positions or roles, either on a full time, part-time
or consulting basis, any person who worked as an employee, consultant or
contractor of the Company or its affiliates at any time in the six months
preceding the date Employee’s employment terminated and with whom Employee had
regular contact during the one-year period preceding the termination of your
employment with the Company. The restrictions set forth in this paragraph shall
not prohibit any form of general advertising or solicitation that is not
directed at a specific person or entity.
 
(C)      For a period of one year following Employee’s termination from
employment with the Company for any reason, Employee will not, without the prior
written consent of the Company, directly or indirectly, (i) solicit, induce,
divert, appropriate or accept business of the type in which the Company engaged
during Employee’s employment on behalf of any other person or entity or
(ii) attempt to solicit, induce, divert, appropriate or accept, on behalf of any
person or entity, any customer or actively sought prospective customer of the
Company with whom Employee has had contact, whose dealings with the Company have
been supervised by Employee or about whom Employee has acquired confidential
information, in the course of Employee’s employment.
 
(D)      Employee agrees that the foregoing restrictions are reasonable, will
not preclude Employee finding gainful employment, and are necessary to protect
the goodwill, confidential information, and other protectable business interests
of the Company. Employee further agrees that the Company would suffer
irreparable harm and has no adequate remedy of law should Employee violate these
restrictions and agrees that injunctive relief, in addition to any other damages
or relief available to the Company, is appropriate and necessary to protect the
Company’s interests.
 
(E)  Employee acknowledges that the covenants set forth in Sections 7 impose a
reasonable restraint on Employee in light of the business and activities of the
Company. Employee acknowledges that Employee’s expertise is of a special and
unique character which gives this expertise a particular value, and that a
breach of this Section 7 by Employee will cause serious and potentially
irreparable harm to the Company. Employee therefore acknowledges that a breach
of any of the provisions in this Section 7 by Employee cannot be adequately
compensated in an action for damages at law, and equitable relief would be
necessary to protect the Company from a violation of this Agreement and from the
harm which this Agreement is intended to prevent. By reason thereof, Employee
acknowledges that the Company is entitled, in addition to any other remedies it
may have under this Agreement or otherwise, to seek preliminary and permanent
injunctive and other equitable relief to prevent or curtail any breach of
Section 7 hereof. Employee acknowledges, however, that no specification in this
Agreement of a specific legal or equitable remedy may be construed as a waiver
of or prohibition against pursuing other legal or equitable remedies in the
event of a breach of this offer letter by Employee. In the event of a breach or
violation by Employee of any of the provisions of Section 7, the running of the
term shall be tolled with respect to Employee during the continuance of any
actual breach or violation.
 
(F)  In the event that any provision or term of Section 7, or any word, phrase,
clause, sentence or other portion thereof (including, without limitation, the
geographic and temporal restrictions and provisions contained in this Section 7
is held to be unenforceable or invalid for any reason, such provision or portion
thereof will be modified or deleted in such a manner as to be effective for the
maximum period of time for which it/they may be enforceable and over the maximum
geographical area as to which it/they may be enforceable and to the maximum
extent in all other respects as to which it/they may be enforceable. Such
modified restriction(s) shall be enforced by the court or adjudicator. In the
event that modification is not possible, because each of Employee’s obligations
in this Section 7 is a separate and independent covenant, any unenforceable
obligation shall be severed and all remaining obligations shall be enforced.


B- 2

--------------------------------------------------------------------------------









8.    Employee Cooperation. (A) Employee will close out Employee’s business
relationship in a professional manner and acknowledges that the failure to do so
shall constitute a material breach pursuant to Section 19 of this Agreement.
Employee also has a duty to cooperate by providing truthful information and any
documents in connection with any legal proceeding in which Company is involved
and regarding which Employee has knowledge, information or expertise, or where
Company believes Employee’s attendance and participation could be beneficial to
Company. Employee will be reimbursed by Company for any reasonable out-of-pocket
expenses resulting from said assistance or participation.


(B)    You will be removed as a director/legal representative from all
Crocs-related companies, which includes removal from all corporate records as
well as from all corresponding official/government registries. You agree to
cooperate with Crocs, as needed, to ensure that such activities occur in a
timely manner.


9.    Twenty-One Day Consideration Period. Employee has been afforded twenty-one
(21) days to consider the meaning and effect of this Agreement, and has chosen
to execute it on the Execution Date.


10.    Release of All Claims. Employee hereby releases and forever discharges
Company, and all of its past or present parent, subsidiaries, affiliates,
successors and assigns, and it or their respective officers, directors,
shareholders, team members, agents, insurers, benefit plans, representatives and
otherwise related parties (collectively the “Released Parties”), from any and
all claims, complaints, charges, causes of action, demands, liabilities, or
obligations (including attorney fees), in law or equity, in contract or tort,
known or unknown, that as of the execution of this Agreement, Employee ever had,
now claims to have had, or ever claimed to have had against any of the Released
Parties. This total and unlimited release includes, but is not limited to, any
claims of discrimination, for interference or retaliation, wrongful discharge,
for wages and benefits, breach of contract, negligence, emotional distress,
tort, and any other claims arising under federal, state, or local law; provided,
however, Employee does not waive any vested rights Employee may have, if any,
under any Company-sponsored group insurance (including any right or claim for
COBRA benefits following the Separation Date), welfare benefit, 401(k), stock
option plan, or pursuant to the Employee Retirement Income Security Act, nor
does Employee waive any claims that cannot be waived as a matter of law,
including any claim for workers’ compensation or unemployment insurance
benefits. Employee agrees that and breach of this Section 9 shall constitute a
material breach pursuant to Section 19 of this Agreement.


11.    Waiver of Certain Rights and Claims. Employee specifically waives any
claims which Employee has or may have under the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers’ Benefit Protection Act of 1990
(“ADEA”). Employee does not waive any rights or claims that arise after the
Effective Date.


12.    Agreement Not to File Suit or Other Claims. Employee agrees not to file
suit or submit any charge, claim, complaint, or cause of action to any
governmental or administrative agency or court against the Released Parties
arising out of Employee’s employment with Company and the separation thereof,
which has arisen before the execution of this Agreement. Employee represents and
warrants that Employee has not filed or participated in any complaints or
charges against the Released Parties with any governmental or administrative
agency or court, that Employee shall not do so at any time hereafter, and that
if such agency or court assumes jurisdiction of any such complaint or charge
against Company or the Released Parties on behalf of Employee, Employee shall
immediately request such agency or court to withdraw from the matter and shall
provide Company with proof of such request. This covenant not to sue or file a
claim includes, but is not limited to, any breach of an actual or implied
contract of employment, any claim for wages or benefits, wrongful discharge, any
common law claim (including, but not limited to, fraud, negligence, intentional
or negligent infliction of emotional distress, negligent
hire/retention/supervision, or defamation), or any claims arising under the
Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, the ADEA, the Employee Retirement Income
Security Act of 1974, the Fair Labor Standards Act of 1938, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the National
Labor Relations Act of 1935, the Occupational Health and Safety Act of 1970, the
Immigration Reform and Control Act of 1986, the Sarbanes Oxley Act of 2002, the
Genetic Information Nondiscrimination Act of 2008, the Colorado Constitution,
the Colorado Anti-Discrimination Act, the Colorado Minimum Wages of Workers Act,
the Colorado Wage Payment Act, and any and all state or local civil/human rights
laws and any other similar federal, state, or local laws governing employment.
Employee also waives any right to participate in any settlement, verdict or
judgment in any pending or threatened class action against the Released Parties
arising from conduct occurring before the execution of this Agreement, and
waives any right to accept anything of value or any injunctive relief associated
with any pending class action against the Released Parties. Employee agrees that
and breach of this Section 12 shall constitute a material breach pursuant to
Section 19 of this Agreement.


13.    Challenge to Validity, Truthful Testimony Under Oath and Cooperation with
Government Agency. Nothing in this Agreement, including but not limited to the
confidentiality provision in Section 5, the non-disparagement provision in
Section 6, and the covenant-not-to-sue provision in Section 12: (a) limits
Employee’s ability to challenge the validity of this Agreement; (b)


B- 3

--------------------------------------------------------------------------------





interferes with Employee’s right and responsibility to give truthful testimony
under oath in connection with a government investigation or in response to a
subpoena or other valid legal process; (c) prohibits Employee from reporting
possible violations of federal law or regulation to any governmental agency or
entity including but not limited to the Department of Justice, the Securities
and Exchange Commission, the U.S. Congress, and any Inspector General, from
otherwise participating in any investigation or proceeding that may be
conducted, or from making other disclosures that are protected under the
whistleblower protections of federal law or regulation (without seeking
authorization or providing notice to the Chief Legal & Risk Officer); (d)
precludes Employee from filing a charge with, participating in an investigation
or proceeding, or cooperating with or providing information to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, or comparable state or local
regulatory agency charged with enforcing the law. This Agreement also does not
limit Employee’s right to receive any award for information provided to any
governmental agency. Nevertheless, Employee agrees that the consideration
provided in this Agreement shall be the sole relief provided to Employee for all
claims or suits released by Employee and that Employee shall not be entitled to
accept or recover, and agrees to waive any right to accept or recover, monetary
damages or other individual relief against the Released Parties in connection
with any such charge or suit against Released Parties related to any pending or
future released claims or suits.


14.    No Admission. The payments and agreements set forth herein in no way
constitute an admission of any liability by Company.


15.    Employee Representations and Warranties. Employee represents and warrants
that Employee has no knowledge of any work-related injury or illness incurred
while working for Company. Employee also affirms that Employee has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Employee may be entitled, and has been granted any leave to
which Employee was entitled under the Family and Medical Leave Act or related
state or local leave or disability accommodation laws.
16.    Entire Agreement. This Agreement, the Company’s Change in Control Plan
and the Employee Confidentiality, Invention Assignment, and Non-Solicitation and
Non-Competition Agreement dated _________, ____, sets forth the entire agreement
between Company and Employee concerning Employee’s employment and the separation
thereof, and supersedes all prior oral or written commitments concerning the
subject matter herein. This Agreement may not be amended, except in writing
signed by both parties.


17.    Severability. If any provision of this Agreement shall be determined by a
court of competent jurisdiction to be invalid or unenforceable, the Court will
amend the provision to the minimum extent necessary to make it enforceable, and
the validity of the remaining terms or provisions shall not be affected thereby.


18.    Successors; Assigns. This Agreement shall be binding upon Employee and
upon Company and its successors and assigns. Employee cannot assign any of
Employee’s rights or obligations under this Agreement to anyone else.


19.    Remedies. If Employee violates this Agreement, Company shall have no
further obligations hereunder, including but not limited to, providing the
consideration set forth in Section 2 of this Agreement. In addition to all other
legal and equitable remedies, including the right to injunctive relief, and
without limiting Company’s right to seek any and all damages, Company shall have
the right to recover the consideration paid to Employee along with reasonable
expenses and attorney fees incurred to protect or enforce its rights under this
Agreement, and any other damages allowed by law or equity.


20.    Choice of Law; Venue. This Agreement shall be interpreted in accordance
with the plain meaning of its terms and not strictly for or against either
party. Colorado law shall govern its validity, effect, and interpretation. Any
litigation arising out of or related to this Agreement shall be brought and
pursued exclusively in any state or federal court located in the City of Denver,
Colorado, or in Boulder County, Colorado.


21.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document. PDF and facsimile signatures shall have the same legal effect as
originals.


22.    Revocation by Employee. Employee may revoke this Agreement for a period
of seven (7) days after Employee signs it (“Revocation Period”). Any revocation
must be submitted, in writing, and mailed or (e-mailed) to [___]., Attn: Legal
Department, 7477 East Dry Creek Parkway, Niwot, Colorado, 80503, or [____], on
or before the expiration of the Revocation Period. Receipt of proper and timely
notice of revocation by Company as provided herein cancels and voids this
Agreement. If Employee does not revoke this Agreement during the Revocation
Period, it shall become fully effective on the next business day after the
expiration date of the Revocation Period (the “Effective Date”).




B- 4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Employee and Company have executed this Agreement on the
date set forth below.




________________________________________
EMPLOYEE


________________________________________
DATE




CROCS, INC.


By: _____________________________________


Its: _____________________________________


Date: ____________________________________




B- 5